Citation Nr: 0310848	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for vaginitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran an 
increased evaluation of 10 percent evaluation for her 
service-connected vaginitis disability.  


REMAND

A review of the record reflects that the veteran filed her 
substantive appeal in November 2001, and requested a personal 
hearing to be held at the RO before a Veterans Law Judge.  
This requested hearing has not been scheduled.  Accordingly, 
the case is REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to be afforded a Board hearing at 
the appropriate RO and in accordance with 
the docket number of her appeal.   

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
the ultimate outcome of this claim.  The veteran need take no 
action until she is otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

